Me. Justice Wole
delivered the opinion of the court.
On June 12, 1917, Oliver Shaw and his wife entered into a contract with the corporation the Benitez Sugar Company for planting’ and milling sugar cane and financing the crop,, which contract was set out in deed No. 160 executed before notary Francisco González Fagundo on the said date.
The said instrument was presented in the Begistry of Property of Humacao for record in the registry of agricultural contracts, accompanied by a copy of deed No. 158 executed before notary Francisco Gonzalez Fagundo on June 12, 1917, which shows that Oliver Shaw is in possession as lessee of the property on which he plants the crop.
The registrar denied the record in the following note:
“The contract contained in this instrument, together with deed of lease No. 158 executed in Yieques before the same notary, is denied admission to record because it appears from the said deed of lease that the lease was made without the consent of the lessor’s wife, Demetria, Mercado, and according to the registry it involves ganancial property, etc.’’
We are not quite so clear that the contract presented to the registrar in this case is one that the husband, as administrator of the conjugal property, may not make because prohibited by sections 159 and 1327 of th,e Civil Code.
The contract is for the period of five crops, to terminate in 1922, but giving the lessee a right to extend it for three *18crops more upon giving notice to the lessor, it being well understood that there is a crop every year.
Now while the tenant has an election to extend the contract for three years more, yet the actual lease is only for five years and the refaction contract does not extend beyond the term of the lease. Perhaps if the husband or his heirs should insist on the right of extension it might be held that :such extension was beyond the power of the husband. In any event, the refaction contract is the only matter sought to be recorded and the spirit of the law of March 10, 1910, is in favor of the record.
The note must be

Reversed.

Justices del Toro apd Hutchison concurred.
Chief Justice Hernández and Justice Aldrey absent.